Citation Nr: 1038993	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cervical carcinoma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from December 1986 to 
December 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Additional development is deemed necessary before the instant 
appeal may be adjudicated.  Specifically, the medical opinion 
contained in the January 2005 VA examination report is 
insufficient for adjudication purposes, as explained below.  

The U.S. Court of Appeals for Veterans Claims has held that once 
VA provides an examination in a service connection claim, the 
examination must be adequate or VA must notify the Veteran why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  VA is required to address all theories of 
entitlement raised by the record.  See Robinson v. Mansfield, 21 
Vet. App. 545 (2008).

In this instance, the January 2005 VA examination report does not 
address the Veteran's assertion that in-service carcinogen 
exposure is related to the subsequent development of cervical 
carcinoma.  In her February 2006 notice of disagreement and her 
November 2006 substantive appeal, she reports being exposed to 
many hazardous chemicals, including hydrozene, during active 
service.  Personnel records show that she worked as an aircraft 
fuel systems specialist and earned a Southwest Asia service medal 
for service in the Persian Gulf.  The Board finds her credible in 
her reports of exposure to chemicals found in jet fuel.  
Moreover, she submitted a statement from her private 
gynecologist, S.B., MD, dated in April 2006.  Dr. S.B. commented 
that the Veteran's current gynecological problems may be related 
to in-service chemical exposure.   

The Board finds that an additional medical opinion is necessary 
to address the Veteran's theory of entitlement of in-service 
carcinogen exposure.  The medical opinion must address whether 
in-service chemical exposure is related to the subsequent 
development of cervical carcinoma.  Barr, supra.; Robinson, 
supra.  The RO/AMC will contact the examiner conducting the 
January 2005 VA examination or, if he is unavailable, an 
appropriately qualified healthcare provider.  The claims file and 
a copy of this remand must be provided to the examiner; who will 
acknowledge receipt and review of these materials.  He or she 
must opine as to the following: whether it is more or less likely 
that her development of cervical carcinoma is etiologically 
related to exposure of any known carcinogen commonly found in jet 
fuel.  The examiner must provide a rationale and cite any 
relevant medical studies to support his or her conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner that conducted 
the January 2005 VA examination or, if he 
is unavailable, another appropriately 
qualified healthcare provider may respond 
in his place.  The claims file and a copy 
of this remand must be provided to the 
examiner; who will acknowledge receipt and 
review of these materials.  He or she must 
opine as to the following: whether it is 
at least as likely as not that the 
Veteran's development of cervical 
carcinoma is etiologically related to 
exposure to known carcinogens commonly 
found in jet fuel.  The examiner must 
provide a clear rationale and cite any 
relevant medical studies to support his or 
her conclusion.  

If a medical opinion cannot be made 
without resort to speculation, the 
examiner must so state and explain why a 
non-speculative opinion cannot be 
furnished.  In such event, the examiner is 
also asked to identify any missing 
information that would result in a non-
speculative opinion.  

2.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
her representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


